PER CURIAM.
Plaintiff-appellant seeks review of a summary judgment in favor of The Home Insurance Company, one of two defendants below.
Defendant Piggy-Back Shippers Association of Florida, Inc., a non-profit corporation, is composed of several hundred members, one of which is the plaintiff, Topp Import & Export, Inc. The association acts as a freight consolidation consultant for its members resulting in the obtainment of advantageous freight rates. It never issued its own bill of lading, owned no equipment, neither bought nor sold merchandise, nor did it ship merchandise on its own behalf other than merchandise belonging to its members. Piggy-Back, designated as the insured, obtained from the defendant The Home Insurance Company an insurance policy in the form of a specially designed all risk coverage on freight. The policy covered the merchandise being the property of the insured, but did not insure against loss or damage to export or import items. The plaintiff, Topp Import & Export, was furnished a copy of this policy. Thereafter, Topp requested Piggy-Back to arrange for transportation of goods from Seattle, Washington to East Rutherford, New Jersey. The goods, composed of radios and tape recorders imported from Japan, were placed into two trailers which in turn were put on a railroad car. While being transported by rail, one of the trailers struck a low overpass and plaintiff’s goods were damaged. The second trailer was hijacked en route to plaintiff’s warehouse in New Jersey. Plaintiff filed suit against the defendants, The Home Insurance Company and Piggy-Baclc Shippers Association. The lower court granted summary judgment in favor of The Home Insurance Company. Plaintiff appeals this judgment. The issues as to defendant Piggy-Back Shippers Association of Florida are not a subject of this appeal.
We are in accord with the finding of the lower court that paragraph 6(d) 1 of the insurance policy clearly excludes loss or damage to export or import shipments as in the case sub judice. See Florida Greenheart Corporation v. Gautier, Fla.1965, 172 So.2d 589.
Accordingly, the judgment of the lower court is affirmed.
Affirmed.

. “6. This policy does not insure against loss or damage:



“(d). To export or import shipments; . . . ” [Emplipsis supplied]